Bijub, J. (concurring).
I concur; but on the ground that the alleged misrepresentations of the plaintiff are not actionable. The statements that the building was being altered and that plans had been filed were quite immaterial — first, because there was no agreement on plaintiff’s part to make or complete any alterations ; and, even if there had been, the fact that they were being made at any particular time would be of no importance provided they were completed on time. The statement that the foundation wall ran through and through is not in the record connected with any matter of any importance, and the same criticism applies to it as to the other statements hereinabove set forth.
Judgment reversed and new trial ordered, with costs to appellant to abide event.